Title: From George Washington to George Washington Motier Lafayette, 5 December 1797
From: Washington, George
To: Lafayette, George Washington Motier



My dear George,
Mount Vernon 5th Decr 1797

With that pleasure which I shall always feel at hearing from you, or of any thing which may contribute to your happiness, I received your several letters from New York—dated in October, and that of the 2d of November from Sea, by Mr Latimer. If my best vows would have contributed to a prosperous Voyage, and a happy meeting with your Parents and Sisters in France, both must have happened to the utmost extent of your wishes ’ere this, for they were offered on the Alter of sincerity; and are now followed with assurances that, if you should ever return to America again, that you will find the same cordial reception within the Walls of this Mansion, as you heretofore have experienced.
Great as my wishes are that you may have met with your Parents in France, I am not without fear, from our late accounts, that you have been disappointed. How far the event which took place in Paris, on the 4th of September, may have affected their prospects in that Country, is not for me (who know so little of the principles which governed on that occasion) to express any opinion thereon; but as I have seen an official report from the American Consul at Hamburgh, of the terms on which the Prisoners at Olmutz were released, the proceedings of your Parents after their arrival at Hamburgh, is rendered equivocal with us.

Few things have occurred, since you left us which merit attention, except an earlier Winter than has almost ever been known; for since the beginning of November we have scarcely experienced a moderate day; and at this moment the Mercury in Farenht is standing at 10º only above 0. The Creeks & smaller Waters are all shut up, and the navigation of the River is much impeded by Ice.
Mrs Peter has added another daughter to the family, and both mother & child are well, as are Mr and Mrs Law and their child, who are now here on a visit before their departure for Philadelphia, at which place they propose to spend the Winter. The younger parts of this family are also in good health, and unite most cordially with me in tendering you their best wishes, to which I add assurances of the sincere friendship and affectionate regard of Yours always,

Go: Washington


As you noticed in one of your letters from New York, Christopher’s excursion to Bethelehem, I have pleasure in informing you that he ⟨derived so much aid⟩ from the Medicine he took, as to ⟨have remained⟩ perfectly well ever since; and ⟨has placed such confidence in⟩ his doctors skill that he would not again despair of being cured of the bite of a mad-dog; if the ⟨Hydrophoby⟩ was strong ⟨upon him⟩.

